McMurray, Presiding Judge.
Plaintiffs Rita M. Anderson and her husband, Charles Arthur Anderson, brought this tort action against defendant GGS Hotel Holdings, Georgia, Inc., seeking to recover for personal injuries sustained when defendant’s bellman “let go of [a] luggage cart which caused harmful bodily contact to Plaintiff Rita M. Anderson.” The case was arbitrated on December 5, 1997, and in an order entered on February 3, 1998, the trial court made the award of the arbitrators the judgment of the court. On May 15, 1998, the trial court denied plaintiffs’ motion to set aside the judgment, and a notice of appeal was filed. Held:
“Under OCGA § 5-6-35 (a) (8), orders denying ‘all motions to set aside a judgment, including those predicated on a nonamendable defect or lack of jurisdiction, may be appealed only by discretionary grant unless the motion to set aside was combined with a motion for new trial or a motion for j.n.o.v. See Martin v. Williams, 263 Ga. 707, 710 (438 SE2d 353); OCGA § 5-6-34 (d).’ [Cit.]” Kappelmeier v. Homer, 226 Ga. App. 379 (486 SE2d 612). In the case sub judice, plaintiffs’ notice of direct appeal does not confer appellate jurisdiction on this Court to consider the trial court’s denial of plaintiffs’ motion to set aside the judgment incorporating the award of the arbitrators, in the absence of a proper and timely order granting permission to pursue a discretionary appeal. Consequently, Case No. A99A0001 must be dismissed.

Appeal dismissed.


Andrews, C. J., and Ruffin, J., concur.

Allyson C. Charnay, for appellants.
Hawkins & Parnell, Anita W. Thomas, for appellee.